
	

113 HR 2688 IH: Providing Accountability and Transparency to Incentivize Economically Necessary Transitions in Health Care Act of 2013
U.S. House of Representatives
2013-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2688
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2013
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve healthcare-related, tax-preferred savings
		  accounts and to provide for cooperative governing of individual and group
		  health insurance coverage across State lines, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Providing Accountability and
			 Transparency to Incentivize Economically Necessary Transitions in Health Care
			 Act of 2013 or the PATIENT’s Health Care Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Healthcare-related savings accounts
					Sec. 101. Deduction of premiums for high deductible health
				plans.
					Sec. 102. Repeal of high deductible health plan
				requirement.
					Sec. 103. Increase in deductible HSA contribution
				limitations.
					Sec. 104. Medicare eligible individuals eligible to contribute
				to HSA.
					Sec. 105. HSA rollover to Medicare Advantage MSA.
					Sec. 106. One-time transfer of flexible spending arrangement
				balance to health savings account in case of separation from
				employment.
					Sec. 107. Payment of high deductible health plan premiums from
				HSA.
					Sec. 108. Repeal of disqualification of expenses for
				over-the-counter drugs under certain accounts and arrangements.
					Sec. 109. Payment of long-term care premiums from health
				flexible spending arrangement.
					Sec. 110. Allowing MSA and HSA rollover to adult child of
				account holder.
					Sec. 111. Disposition of unused health benefits in cafeteria
				plans and flexible spending arrangements.
					Sec. 112. Permitting beneficiary contributions to Medicare
				Advantage MSA.
					Sec. 113. Child health savings account.
					Title II—Health insurance provisions
					Sec. 201. Cooperative governing of individual and group health
				insurance coverage.
					Sec. 202. Reauthorization of the Preexisting Condition
				Insurance Plan (PCIP) Program.
				
			IHealthcare-related
			 savings accounts
			101.Deduction of
			 premiums for high deductible health plans
				(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating section 224 as section 225 and
			 by inserting after section 223 the following new section:
					
						224.Premiums for
				high deductible health plans
							(a)Deduction
				allowedIn the case of an individual, there shall be allowed as a
				deduction for the taxable year the aggregate amount paid by such individual as
				premiums under a high deductible health plan with respect to months during such
				year for which such individual is an eligible individual with respect to such
				health plan.
							(b)DefinitionsFor
				purposes of this section—
								(1)Eligible
				individual
									(A)In
				generalThe term eligible individual means, with
				respect to any month, any individual if—
										(i)such individual is
				covered under a high deductible health plan as of the 1st day of such month,
				and
										(ii)such individual
				is not, while covered under a high deductible health plan, covered under any
				health plan—
											(I)which is not a
				high deductible health plan, and
											(II)which provides
				coverage for any benefit which is covered under the high deductible health
				plan.
											(B)Certain coverage
				disregardedSubparagraph (A)(ii) shall be applied without regard
				to—
										(i)coverage for any
				benefit provided by permitted insurance,
										(ii)coverage (whether
				through insurance or otherwise) for accidents, disability, dental care, vision
				care, or long-term care, and
										(iii)coverage under a
				health flexible spending arrangement during any period immediately following
				the end of a plan year of such arrangement during which unused benefits or
				contributions remaining at the end of such plan year may be paid or reimbursed
				to plan participants for qualified benefit expenses incurred during such period
				if—
											(I)the balance in
				such arrangement at the end of such plan year is zero, or
											(II)the individual is
				making a qualified HSA distribution (as defined in section 106(e)) in an amount
				equal to the remaining balance in such arrangement as of the end of such plan
				year, in accordance with rules prescribed by the Secretary.
											(2)High deductible
				health plan
									(A)In
				generalThe term high deductible health plan means a
				health plan—
										(i)which has an
				annual deductible which is not less than—
											(I)$1,000 for
				self-only coverage, and
											(II)twice the dollar
				amount in subclause (I) for family coverage, and
											(ii)the sum of the
				annual deductible and the other annual out-of-pocket expenses required to be
				paid under the plan (other than for premiums) for covered benefits does not
				exceed—
											(I)$5,000 for
				self-only coverage, and
											(II)twice the dollar
				amount in subclause (I) for family coverage.
											(B)Exclusion of
				certain plansSuch term does not include a health plan if
				substantially all of its coverage is described in paragraph (1)(B).
									(C)Safe harbor for
				absence of preventive care deductibleA plan shall not fail to be
				treated as a high deductible health plan by reason of failing to have a
				deductible for preventive care (within the meaning of section 1871 of the
				Social Security Act, except as otherwise provided by the Secretary).
									(D)Special rule for
				annual out-of-pocket limitation for network plansIn the case of
				a plan using a network of providers, such plan shall not fail to be treated as
				a high deductible health plan by reason of having an out-of-pocket limitation
				for services provided outside of such network which exceeds the applicable
				limitation under subparagraph (A)(ii).
									(3)Permitted
				insuranceThe term permitted insurance means—
									(A)insurance if
				substantially all of the coverage provided under such insurance relates
				to—
										(i)liabilities
				incurred under workers’ compensation laws,
										(ii)tort
				liabilities,
										(iii)liabilities
				relating to ownership or use of property, or
										(iv)such other
				similar liabilities as the Secretary may specify by regulations,
										(B)insurance for a
				specified disease or illness, and
									(C)insurance paying a
				fixed amount per day (or other period) of hospitalization.
									(4)Family
				coverageThe term family coverage means any coverage
				other than self-only coverage.
								(c)Special
				rules
								(1)Deduction
				allowable for only 1 planFor purposes of this section, in the
				case of an individual covered by more than 1 high deductible health plan for
				any month, the individual may only take into account amounts paid for 1 of such
				plans for such month.
								(2)Employer
				provided coverage
									(A)In
				generalNo deduction shall be allowed to an individual under
				subsection (a) for any amount paid for coverage under a high deductible health
				plan for a month if that individual participates in any coverage for such month
				that is excluded (in whole or in part) from the gross income of the individual
				or the individual’s spouse under section 106.
									(B)Cafeteria plans,
				etcEmployer contributions to a cafeteria plan or a flexible
				spending or similar arrangement which are excluded from gross income under
				section 106 shall be treated for purposes of this section as paid by the
				employer.
									(3)Contributions to
				health savings account requiredA deduction shall not be allowed
				under subsection (a) for a taxable year with respect to such individual if such
				individual is not allowed a deduction under section 223 for such taxable
				year.
								(4)Medical and
				health savings accountsSubsection (a) shall not apply with
				respect to any amount which is paid or distributed out of an Archer MSA or a
				health savings account which is not included in gross income under section
				220(f) or 223(f), as the case may be.
								(5)Coordination
				with deduction for health insurance of self-employed
				individualsThe amount taken into account by the taxpayer in
				computing the deduction under section 162(l) shall not be taken into account
				under this section.
								(6)Coordination
				with medical expense deductionThe amount taken into account by
				the taxpayer in computing the deduction under this section shall not be taken
				into account under section
				213.
								.
				(b)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting after paragraph (21) the following new paragraph:
					
						(22)Premiums for
				high deductible health plansThe deduction allowed by section
				224.
						.
				(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the last item and inserting the
			 following new items:
					
						
							Sec. 224. Premiums for high deductible
				health plans.
							Sec. 225. Cross
				reference.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				102.Repeal of high
			 deductible health plan requirement
				(a)In
			 generalSubsection (a) of section 223 of such Code is amended to
			 read as follows:
					
						(a)Deduction
				allowedIn the case of an individual, there shall be allowed as a
				deduction for a taxable year an amount equal to the aggregate amount paid in
				cash during such taxable year by or on behalf of such individual to a health
				savings account of such
				individual.
						.
				(b)Conforming
			 amendments
					(1)Section 223 of
			 such Code is amended by striking subsection (c) and redesignating subsections
			 (d) through (h) as subsections (c) through (g), respectively.
					(2)Section 223(b) of
			 such Code is amended by striking paragraph (8).
					(3)Subparagraph (A)
			 of section 223(c)(1) of such Code (as redesignated by paragraph (1)) is
			 amended—
						(A)by striking
			 subsection (f)(5) and inserting subsection
			 (e)(5), and
						(B)in clause
			 (ii)—
							(i)by
			 striking the sum of— and all that follows and inserting
			 the dollar amount in effect under subsection (b)(1)..
							(4)Section 223(f)(1)
			 of such Code (as redesignated by paragraph (1)) is amended by striking
			 Each dollar amount in subsections (b)(2) and (c)(2)(A) and
			 inserting In the case of a taxable year beginning after December 31,
			 2010, each dollar amount in subsection (b)(1).
					(5)Section 26(b)(U)
			 of such Code is amended by striking section 223(f)(4) and
			 inserting section 223(e)(4).
					(6)Sections 35(g)(3),
			 220(f)(5)(A), 848(e)(1)(v), 4973(a)(5), and 6051(a)(12) of such Code are each
			 amended by striking section 223(d) each place it appears and
			 inserting section 223(c).
					(7)Section 106(d)(1)
			 of such Code is amended—
						(A)by striking
			 who is an eligible individual (as defined in section 223(c)(1)),
			 and
						(B)by striking
			 section 223(d) and inserting section
			 223(c).
						(8)Section 408(d)(9)
			 of such Code is amended—
						(A)in subparagraph
			 (A) by striking who is an eligible individual (as defined in section
			 223(c)) and, and
						(B)in subparagraph
			 (C) by striking computed on the basis of the type of coverage under the
			 high deductible health plan covering the individual at the time of the
			 qualified HSA funding distribution.
						(9)Section 877A(g)(6)
			 of such Code is amended by striking 223(f)(4) and inserting
			 223(e)(4).
					(10)Section 4973(g)
			 of such Code is amended—
						(A)by striking
			 section 223(d) and inserting section
			 223(c),
						(B)in paragraph (2),
			 by striking section 223(f)(2) and inserting section
			 223(e)(2), and
						(C)by striking
			 section 223(f)(3) and inserting section
			 223(e)(3).
						(11)Section 4975 of
			 such Code is amended—
						(A)in subsection
			 (c)(6)—
							(i)by
			 striking section 223(d) and inserting section
			 223(c), and
							(ii)by
			 striking section 223(e)(2) and inserting section
			 223(d)(2), and
							(B)in subsection
			 (e)(1)(E), by striking section 223(d) and inserting
			 section 223(c).
						(12)Section
			 6693(a)(2)(C) of such Code is amended by striking section 223(h)
			 and inserting section 223(g).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				103.Increase in
			 deductible HSA contribution limitations
				(a)In
			 generalParagraph (1) of section 223(b) of the Internal Revenue
			 Code of 1986 is amended by striking the sum of the monthly and
			 all that follows through eligible individual and inserting
			 $10,000 ($20,000 in the case of a joint return).
				(b)Additional
			 contributionsParagraph (3) of section 223(b) is amended to read
			 as follows:
					
						(3)Additional
				contributions for individuals between 55 and 65In the case of an individual who has
				attained the age of 55, but has not attained the age of 66, before the close of
				the taxable year, the limitation under paragraph (1) shall be increased by
				$10,000.
						.
				(c)Conforming
			 amendments
					(1)Section 223(b) of
			 such Code, as amended by this Act, is amended by striking paragraphs (2) and
			 (5) and by redesignating paragraphs (3), (4), (6), and (7) as paragraphs (2),
			 (3), (4), and (5), respectively.
					(2)Section
			 223(c)(1)(A)(ii) of such Code (as redesignated by this Act) is amended by
			 striking the sum of— and all that follows and inserting
			 the dollar amount in effect under subsection (b)(1)..
					(3)Section 223(f)(1)
			 of such Code (as redesignated by this Act) is amended by striking Each
			 dollar amount in subsections (b)(2) and (c)(2)(A) and inserting
			 In the case of a taxable year beginning after December 31, 2013, each
			 dollar amount in subsection (b)(1).
					(4)Paragraph (3) of
			 section 223(b) of such Code (as redesignated by paragraph (1)) is amended by
			 striking the last sentence.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				104.Medicare
			 eligible individuals eligible to contribute to HSA
				(a)Subsection (b) of
			 section 223 of the Internal Revenue Code of 1986, as amended by this Act, is
			 amended by striking paragraph (4).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				105.HSA rollover to
			 Medicare Advantage MSA
				(a)In
			 generalParagraph (2) of section 138(b) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (A), by adding or at the end of subparagraph (C),
			 and by adding at the end the following new subparagraph:
					
						(C)a HSA rollover
				contribution described in subsection
				(c)(5),
						.
				(b)HSA rollover
			 contributionSubsection (c) of section 138 of such Code is
			 amended by adding at the end the following new paragraph:
					
						(5)Rollover
				contributionAn amount is described in this paragraph as a
				rollover contribution if it meets the requirements of subparagraphs (A) and
				(B).
							(A)In
				generalThe requirements of this subparagraph are met in the case
				of an amount paid or distributed from a health savings account to the account
				beneficiary to the extent the amount received is paid into a Medicare Advantage
				MSA of such beneficiary not later than the 60th day after the day on which the
				beneficiary receives the payment or distribution.
							(B)LimitationThis
				paragraph shall not apply to any amount described in subparagraph (A) received
				by an individual from a health savings account if, at any time during the
				1-year period ending on the day of such receipt, such individual received any
				other amount described in subparagraph (A) from a health savings account which
				was not includible in the individual’s gross income because of the application
				of section
				223(e)(5)(A).
							.
				(c)Conforming
			 amendmentSubparagraph (A) of section 223(e)(5) of such Code, as
			 amended by this Act, is amended by inserting or Medicare Advantage
			 MSA after into a health savings account.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				106.One-Time
			 transfer of flexible spending arrangement balance to health savings account in
			 case of separation from employment
				(a)In
			 generalSection 125 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (j) as
			 subsection (k) and by inserting after subsection (i) the following new
			 subsection:
					
						(j)One-Time
				transfer of remaining balance in health flexible spending arrangement after
				separation from employment
							(1)In
				generalFor purposes of this
				title, a plan shall not fail to be treated as a health flexible spending
				arrangement solely because a participant may, in connection with separation
				from employment with the employer, direct amounts in the participant’s account
				under such arrangement to be contributed on behalf of the participant to a
				health savings account (as defined in section 223(c)) maintained for the
				benefit of the
				participant.
							.
				(b)Conforming
			 amendmentSection 223(c)(1)(A) of such Code, as amended by this
			 Act, is amended by striking or section 220(f)(5) and inserting
			 , section 125(j), or section 220(f)(5).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				107.Payment of high
			 deductible health plan premiums from HSA
				(a)In
			 generalSubparagraph (B) of
			 section 223(c)(2) of such Code, as amended by this Act, is amended by inserting
			 other than a high deductible plan (as defined in section
			 224(b)(2)) before the period at the end.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				108.Repeal of
			 disqualification of expenses for over-the-counter drugs under certain accounts
			 and arrangements
				(a)HSAsSubparagraph
			 (A) of section 223(c)(2) of the Internal Revenue Code of 1986, as amended by
			 this Act, is amended by striking the last sentence.
				(b)Archer
			 MSAsSubparagraph (A) of section 220(d)(2) of such Code is
			 amended by striking the last sentence.
				(c)Health flexible
			 spending arrangements and health reimbursement
			 arrangementsSection 106 of such Code is amended by striking
			 subsection (f).
				(d)Effective
			 dateThe amendments made by this section shall apply to expenses
			 incurred after December 31, 2013.
				109.Payment of
			 long-term care premiums from health flexible spending arrangement
				(a)In
			 generalSection 125 of the
			 Internal Revenue Code of 1986, as amended by this Act, is amended by inserting
			 after subsection (h) the following new subsection:
					
						(i)Payment of
				long-Term care premiums from health flexible spending arrangement
							(1)In
				generalNo payment for insurance may be made from a health
				flexible spending arrangement.
							(2)Long-term care
				insuranceParagraph (1) shall not apply to any expense for
				coverage under a qualified long-term care insurance contract (as defined in
				section
				7702B(b)).
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				110.Allowing MSA
			 and HSA rollover to adult child of account holder
				(a)MSAs
					(1)In
			 generalSubparagraph (A) of section 220(f)(8) of the Internal
			 Revenue Code of 1986 (relating to treatment after death of account holder) is
			 amended—
						(A)by inserting
			 or adult child after surviving spouse,
						(B)by inserting
			 or adult child, as the case may be, after the
			 spouse, and
						(C)by inserting
			 or adult child after spouse in the heading
			 thereof.
						(2)Adult child
			 definedParagraph (8) of section 220(f) of such Code is amended
			 by adding at the end the following new subparagraph:
						
							(C)Adult
				childFor purposes of this paragraph, the term adult
				child means an individual—
								(i)who is a child of
				the deceased individual, and
								(ii)with respect to
				whom a deduction under section 151 would not be allowable to another taxpayer
				for a taxable year beginning in the calendar year in which such individual’s
				taxable year
				begins.
								.
					(b)HSAs
					(1)In
			 generalSubparagraph (A) of section 223(e)(8) of such Code, as
			 amended by this Act, is amended—
						(A)by inserting
			 or adult child after surviving spouse,
						(B)by inserting
			 or adult child, as the case may be, after the
			 spouse, and
						(C)by inserting
			 or adult child after spouse in the heading
			 thereof.
						(2)Adult child
			 definedParagraph (8) of section 223(e) of such Code, as amended
			 by this Act, is amended by adding at the end the following new
			 subparagraph:
						
							(C)Adult
				childFor purposes of this paragraph, the term adult
				child has the meaning given such term by section
				220(f)(8)(C).
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				111.Disposition of
			 unused health benefits in cafeteria plans and flexible spending
			 arrangements
				(a)In
			 generalSection 125 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsections (k) and (l) as subsections (l) and (m),
			 respectively, and by inserting after subsection (j) the following:
					
						(k)Carryforwards or
				payments of certain unused health benefits
							(1)In
				generalFor purposes of this title, a plan or other arrangement
				shall not fail to be treated as a cafeteria plan solely because qualified
				benefits under such plan include a health flexible spending arrangement under
				which not more than $500 of unused health benefits may be—
								(A)carried forward to
				the succeeding plan year of such health flexible spending arrangement,
				or
								(B)paid to or on
				behalf of an employee as compensation as of the end of such plan year or upon
				the termination of, or failure to re-enroll in, such plan or
				arrangement.
								(2)Distribution of
				unused health benefits on behalf of employeeFor purposes of
				paragraph (1)(B), unused health benefits paid as compensation on behalf of an
				employee by the employer shall be—
								(A)includible in
				gross income and wages of the employee, whether or not a deduction for such
				payment is allowable under this title to the employee, and
								(B)excludable
				from—
									(i)gross income to
				the extent provided under section 402(e), 457(a) (with respect to contributions
				to an eligible deferred compensation plan (as defined in section 457(b)) of an
				eligible employer described in section 457(e)(1)(A)), or 220, and
									(ii)wages to the
				extent otherwise provided for amounts so excludable.
									(3)Unused health
				benefitsFor purposes of this subsection, the term unused
				health benefits means the excess of—
								(A)the maximum amount
				of reimbursement allowable during a plan year under a health flexible spending
				arrangement, over
								(B)the actual amount
				of reimbursement during such year under such
				arrangement.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2013.
				112.Permitting
			 beneficiary contributions to Medicare Advantage MSA
				(a)In
			 generalSubsection (b) of
			 section 138 of such Code is amended by striking paragraph (2) and by
			 redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				113.Child health savings
			 account
				(a)In
			 generalSection 223 of the
			 Internal Revenue Code of 1986, as amended by this Act, is amended by adding at
			 the end the following new subsection:
					
						(h)Child health
				savings accounts
							(1)In
				generalIn the case of an individual, in addition to any
				deduction allowed under subsection (a) for any taxable year, there shall be
				allowed as a deduction under this section an amount equal to the aggregate
				amount paid in cash by the taxpayer during the taxable year to a child health
				savings account of a child of the taxpayer.
							(2)LimitationThe
				amount taken into account under paragraph (1) with respect to each child of the
				taxpayer for the taxable year shall not exceed an amount equal to
				$3,000.
							(3)Child health
				savings accountFor purposes of this subsection, the term
				child health savings account means a health savings account
				designated as a child health savings account and established for the benefit of
				a child of a taxpayer, but only if—
								(A)such account was
				established for the benefit of the child before the child attains the age of 5,
				and
								(B)under the written
				governing instrument creating the trust, no contribution will be accepted to
				the extent such contribution, when added to previous contributions to the trust
				for the calendar year, exceeds the dollar amount in effect under paragraph
				(2).
								(4)Treatment of
				account before age 18For purposes of this section, except as
				otherwise provided in this subsection, a child health savings account
				established for the benefit of the child of a taxpayer shall be treated as a
				health savings account of the taxpayer until the child attains the age of 18,
				after which such account shall be treated as a health savings account of the
				child.
							(5)Distributions
								(A)In
				generalIn the case of a
				child health savings account established under this section for the benefit of
				a child of a taxpayer—
									(i)Before age
				18Any amount paid or
				distributed out of such account before the child has attained the age of 18,
				shall be included in the gross income of the taxpayer, and subparagraph (A) of
				subsection (f) shall apply (relating to additional tax on distributions not
				used for qualified medical expenses).
									(ii)Age 18 and
				olderAny amount paid or distributed out of such account after
				the child has attained the age of 18 may only be treated as used to pay
				qualified medical expenses to the extent such child is not covered as a
				dependent under insurance (other than permitted insurance) of a parent.
									(B)Exceptions for
				disability or death of childIf the child becomes disabled within
				the meaning of section 72(m)(7) or dies—
									(i)subparagraph (A) shall not apply to any
				subsequent payment or distribution, and
									(ii)the taxpayer may
				rollover the amount in such account to an individual retirement plan of the
				taxpayer, to any health savings account of the taxpayer, or to any child health
				savings account of any other child of the taxpayer.
									(C)Health insurance
				may be purchased from accountSubparagraph (B) of subsection
				(d)(2) shall not apply to any health savings account originally established as
				a child health savings account.
								(6)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this subsection, including rules for determining application of
				this subsection in the case of legal guardians and in the case of parents of a
				child who file separately, are separated, or are not
				married.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				IIHealth insurance
			 provisions
			201.Cooperative
			 governing of individual and group health insurance coverage
				(a)In
			 generalTitle XXVII of the
			 Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at the
			 end the following new part:
					
						DCooperative
				Governing of Individual and Group Health Insurance Coverage
							2795.DefinitionsIn this part:
								(1)Primary
				stateThe term primary State means, with respect to
				individual or group health insurance coverage offered by a health insurance
				issuer, the State designated by the issuer as the State whose covered laws
				shall govern the health insurance issuer in the sale of such coverage under
				this part. An issuer, with respect to a particular policy, may only designate
				one such State as its primary State with respect to all such coverage it
				offers. Such an issuer may not change the designated primary State with respect
				to individual or group health insurance coverage once the policy is issued,
				except that such a change may be made upon renewal of the policy. With respect
				to such designated State, the issuer is deemed to be doing business in that
				State.
								(2)Secondary
				stateThe term secondary State means, with respect
				to individual or group health insurance coverage offered by a health insurance
				issuer, any State that is not the primary State. In the case of a health
				insurance issuer that is selling a policy in, or to a resident of, a secondary
				State, the issuer is deemed to be doing business in that secondary
				State.
								(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.
								(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).
								(5)Group health
				insurance coverageThe term group health insurance
				coverage has the meaning given such term in 2791(b)(4).
								(6)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.
								(7)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
									(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or
									(B)to pay other
				obligations in the normal course of business.
									(8)Covered
				laws
									(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
										(i)individual or
				group health insurance coverage issued by a health insurance issuer;
										(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual or
				group health insurance coverage to an individual;
										(iii)the provision to
				an individual in relation to individual or group health insurance coverage of
				health care and insurance related services;
										(iv)the provision to
				an individual in relation to individual or group health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
										(v)the provision to
				an individual in relation to individual or group health insurance coverage of
				loss control and claims administration for a health insurance issuer with
				respect to liability for which the issuer provides insurance.
										(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
									(9)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
								(10)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
									(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
									(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
									(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
									(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
									(E)Refusing to pay
				claims without conducting a reasonable investigation.
									(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
									(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
									(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
									(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
									(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a request with
				reasonable explanations regarding their use.
									(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
									(11)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
									(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
										(i)An
				application for the issuance or renewal of an insurance policy or reinsurance
				contract.
										(ii)The rating of an
				insurance policy or reinsurance contract.
										(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
										(iv)Premiums paid on
				an insurance policy or reinsurance contract.
										(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
										(vi)A
				document filed with the commissioner or the chief insurance regulatory official
				of another jurisdiction.
										(vii)The financial
				condition of an insurer or reinsurer.
										(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
										(ix)The issuance of
				written evidence of insurance.
										(x)The reinstatement
				of an insurance policy.
										(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.
									(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority or other legal authority for the transaction of the business of
				insurance.
									(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.
									2796.Application of
				law
								(a)In
				generalThe covered laws of the primary State shall apply to
				individual and group health insurance coverage offered by a health insurance
				issuer in the primary State and in any secondary State, but only if the
				coverage and issuer comply with the conditions of this section with respect to
				the offering of coverage in any secondary State and only if the covered laws of
				the primary State—
									(1)do not apply any
				age limitations with respect to who may purchase such coverage that is a high
				deductible health plan; and
									(2)do not require
				such coverage that is a high deductible health plan to provide for any specific
				type of coverage.
									(b)Exemptions from
				covered laws in a secondary stateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual or group
				health insurance coverage in any secondary State is exempt from any covered
				laws of the secondary State (and any rules, regulations, agreements, or orders
				sought or issued by such State under or related to such covered laws) to the
				extent that such laws would—
									(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
										(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;
										(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
										(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—
											(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
											(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
											(D)to comply with a
				lawful order issued—
											(i)in
				a delinquency proceeding commenced by the State insurance commissioner if there
				has been a finding of financial impairment under subparagraph (C); or
											(ii)in a voluntary
				dissolution proceeding;
											(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
										(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;
										(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
										(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or
										(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;
										(2)require any
				individual or group health insurance coverage issued by the issuer to be
				countersigned by an insurance agent or broker residing in that secondary
				State;
									(3)apply any age
				limitations with respect to who may purchase such coverage that is a high
				deductible health plan;
									(4)require such
				coverage that is a high deductible health plan to provide for any specific type
				of coverage; or
									(5)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
									(c)Clear and
				conspicuous disclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
				Notice: This policy is issued by ____ and is governed by the laws and
				regulations of the State of ____, and it has met all the laws of that State as
				determined by that State’s Department of Insurance. This policy may be less
				expensive than others because it is not subject to all of the insurance laws
				and regulations of the State of _____, including coverage of some services or
				benefits mandated by the law of the State of _____. Additionally, this policy
				is not subject to all of the consumer protection laws or restrictions on rate
				changes of the State of _____. As with all insurance products, before
				purchasing this policy, you should carefully review the policy and determine
				what health care services the policy covers and what benefits it provides,
				including any exclusions, limitations, or conditions for such services or
				benefits..
								(d)Prohibition on
				certain reclassifications and premium increases
									(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual or group health insurance coverage to an individual
				under this part in a primary or secondary State may not upon renewal—
										(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the health
				status-related factors of the individual; or
										(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.
										(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
										(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
										(B)from raising
				premium rates for all policyholders within a class based on claims
				experience;
										(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
											(i)are disclosed to
				the consumer in the insurance contract;
											(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
											(iii)are not
				obtainable by all individuals to whom coverage is offered;
											(D)from reinstating
				lapsed coverage; or
										(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.
										(e)Prior offering
				of policy in primary stateA health insurance issuer may not
				offer for sale individual or group health insurance coverage in a secondary
				State unless that coverage is currently offered for sale in the primary
				State.
								(f)Licensing of
				agents or brokers for health insurance issuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual or group
				health insurance coverage obtain a license from that State, with commissions or
				other compensation subject to the provisions of the laws of that State, except
				that a State may not impose any qualification or requirement which
				discriminates against a nonresident agent or broker.
								(g)Documents for
				submission to state insurance commissionerEach health insurance
				issuer issuing individual or group health insurance coverage in both primary
				and secondary States shall submit—
									(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual or group health insurance coverage in such
				State—
										(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);
										(B)written notice of
				any change in its designation of its primary State; and
										(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and
										(2)to the insurance
				commissioner of each secondary State in which it offers individual or group
				health insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
										(A)a member of the
				American Academy of Actuaries; or
										(B)a qualified loss
				reserve specialist.
										(h)Power of courts
				To enjoin conductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
									(1)the solicitation
				or sale of individual or group health insurance coverage by a health insurance
				issuer to any person or group who is not eligible for such insurance; or
									(2)the solicitation
				or sale of individual or group health insurance coverage that violates the
				requirements of the law of a secondary State which are described in
				subparagraphs (A) through (H) of section 2796(b)(1).
									(i)Power of
				Secondary States To Take Administrative ActionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).
								(j)State powers To
				enforce state laws
									(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
									(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
									(k)States’
				authority To sueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
								(l)Generally
				applicable lawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
								(m)Guaranteed
				Availability of Coverage to HIPAA Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual or
				group health insurance coverage offered in a secondary State under this part,
				comply with the guaranteed availability requirements for eligible individuals
				in section 2741.
								(n)No mandated
				benefit coverage requirementsNotwithstanding any other provision
				of law, a health insurance issuer offering individual or group health insurance
				coverage in a primary State and in any secondary State in accordance with this
				part (and any coverage so offered) shall not be subject to any Federal law that
				would otherwise—
									(1)apply any age
				limitations with respect to who may purchase such coverage that is a high
				deductible health plan; or
									(2)require such
				coverage that is a high deductible health plan to provide for any specific type
				of coverage.
									2797.Primary State
				must meet Federal floor before issuer may sell into secondary
				StatesA health insurance
				issuer may not offer, sell, or issue individual or group health insurance
				coverage in a secondary State if the State insurance commissioner does not use
				a risk-based capital formula for the determination of capital and surplus
				requirements for all health insurance issuers.
							2798.Independent
				external appeals procedures
								(a)Right to
				External AppealA health insurance issuer may not offer, sell, or
				issue individual or group health insurance coverage in a secondary State under
				the provisions of this title unless—
									(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage or group health insurance offered by a
				health insurance issuer, respectively, or
									(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for all
				individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.
									(b)Qualifications
				of Independent Medical ReviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2):
									(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
										(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
										(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
										(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
										(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
										(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
										(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
										(3)Independence
										(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
											(i)not be a related
				party (as defined in paragraph (7));
											(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
											(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
											(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
											(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
												(I)a non-affiliated
				individual is not reasonably available;
												(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
												(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
												(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
												(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
											(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).
											(4)Practicing
				health care professional in same field
										(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
											(i)by
				a physician, a reviewer shall be a practicing physician (allopathic or
				osteopathic) of the same or similar specialty, as a physician who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review; or
											(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.
											(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
										(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
									(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
										(A)not exceed a
				reasonable level; and
										(B)not be contingent
				on the decision rendered by the reviewer.
										(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
										(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
										(B)The enrollee (or
				authorized representative).
										(C)The health care
				professional that provides the items or services involved in the denial.
										(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.
										(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
										(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
										(8)DefinitionsFor
				purposes of this subsection:
										(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
										(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
										2799.Enforcement
								(a)In
				generalSubject to subsection (b), with respect to specific
				individual or group health insurance coverage the primary State for such
				coverage has sole jurisdiction to enforce the primary State’s covered laws in
				the primary State and any secondary State.
								(b)Secondary
				state’s authorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
								(c)Court
				interpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
								(d)Notice of
				compliance failureIn the case of individual health insurance
				coverage offered in a secondary State, or group health insurance coverage
				offered by a health insurance issuer in a secondary State, that fails to comply
				with the covered laws of the primary State, the applicable State authority of
				the secondary State may notify the applicable State authority of the primary
				State.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to health
			 insurance coverage offered, issued, or sold after the date that is one year
			 after the date of the enactment of this Act.
				(c)GAO ongoing
			 study and reports
					(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
						(A)the number of
			 uninsured and under-insured;
						(B)the availability
			 and cost of health insurance policies for individuals with pre-existing medical
			 conditions;
						(C)the availability
			 and cost of health insurance policies generally;
						(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and
						(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
						(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
					202.Reauthorization
			 of the Preexisting Condition Insurance Plan (PCIP) Program
				(a)In
			 generalThe PCIP program is
			 hereby reauthorized through December 31, 2016, and shall continue in effect
			 subject to the provisions of this section.
				(b)Elimination of
			 requirement for noncoverage for 6 months To be eligible
			 individualThe condition under paragraph (2) of section 1101(d)
			 of the Patient Protection and Affordable Care Act (42 U.S.C. 18001(d)) shall
			 not apply to the reauthorized PCIP program.
				(c)Funding
					(1)Initial
			 fundingInitial funding for
			 the reauthorized PCIP program shall be derived from the following:
						(A)Funding that was
			 available in the Patient-Centered Outcomes Research Institute Trust Fund under
			 section 9511 of the Internal Revenue Code of 1986 on the day before the date of
			 the enactment of this Act.
						(B)Any unobligated
			 funds in the Prevention and Public Health Fund (under section 4002 of Public
			 Law 111–148, 42 U.S.C. 300u–11) attributable to fiscal year 2013 as of the day
			 before the date of the enactment of this Act.
						(2)Subsequent
			 fundingSubsequent funding
			 for the reauthorized PCIP program shall be derived from any funds that would
			 otherwise be made available to such Prevention and Public Health Fund for
			 fiscal years 2014 through 2016.
					(3)TransferFunding
			 under the previous paragraphs shall be transferred to an account within the
			 Department of Health and Human Services that provided funding, as of the day
			 before the date of the enactment of this Act, to carry out the PCIP
			 program.
					(d)DefinitionsIn
			 this section:
					(1)The term PCIP program means
			 the Preexisting Condition Insurance Plan (PCIP) Program established as of the
			 day before the date of the enactment of this Act under section 1101 of Public
			 Law 111–148 (42 U.S.C. 18001).
					(2)The term
			 reauthorized PCIP program means the PCIP program as reauthorized
			 under this section.
					
